13‐2952‐cv 
Peterson v. Islamic Republic of Iran 



                                 In the
          United States Court of Appeals
                     For the Second Circuit
                              ________ 
                                     
                        AUGUST TERM, 2013 
                                     
                       ARGUED: MAY 19, 2014  
                       DECIDED: JULY 9, 2014 
                                     
                           No. 13‐2952‐cv 
                                     
                   DEBORAH D. PETERSON, et al., 
                         Plaintiffs‐Appellees, 
                                     
                                   v. 
                                     
                 ISLAMIC REPUBLIC OF IRAN, et al., 
                       Defendants‐Appellants.* 
                              ________ 
                                     
           Appeal from the United States District Court 
              for the Southern District of New York. 
           No. 10 Civ. 4518 – Katherine B. Forrest, Judge. 
                              ________ 
                                     
Before: WINTER, WALKER, and CABRANES, Circuit Judges. 
                              ________ 
 

   * Consistent with the order entered by this Court on October 18, 2013, 
ECF No. 118, we use the short‐form caption for the purpose of publishing 
this opinion. 
2                                                           No. 13‐2952‐cv

       To  satisfy  terrorism‐related  judgments  against  Iran,  the 
district court (Forrest, J.) awarded turnover of $1.75 billion in assets 
under both the Terrorism Risk Insurance Act of 2002 (“TRIA”) and a 
statute enacted specifically to address the assets at issue in this case, 
22  U.S.C.  § 8772.  Although  Iran  argues  that  the  TRIA  ownership 
requirements have not been satisfied, we need not reach this issue in 
light  of  Congress’s  enactment  of  § 8772.  Iran  concedes  that  the 
statutory elements for turnover of the assets under § 8772 have been 
satisfied,  and  we  reject  Iran’s  arguments  that  § 8772  conflicts  with 
the  Treaty  of  Amity  between  the  United  States  and  Iran,  violates 
separation of powers, and effects an unconstitutional taking. We also 
conclude that the district court did not abuse its discretion in issuing 
an anti‐suit injunction to protect its judgment. We AFFIRM. 
                                   ________ 
                                          
                     JAMES  P.  BONNER,  Stone  Bonner  &  Rocco  LLP, 
                     New  York,  N.Y.  (Liviu  Vogel,  Salon  Marrow 
                     Dyckman  Newman  &  Broudy  LLP,  New  York, 
                     N.Y.;  Patrick  L.  Rocco,  Susan  M.  Davies,  Stone 
                     Bonner  &  Rocco  LLP,  New  York,  N.Y.,  on  the 
                     brief), for Plaintiffs‐Appellees. 

                     ANDREAS  A.  FRISCHKNECHT  (David  M.  Lindsey, 
                     on  the  brief),  Chaffetz  Lindsey  LLP,  New  York, 
                     N.Y., for Defendants‐Appellants. 

                                 ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 
       To  satisfy  terrorism‐related  judgments  against  Iran,  the 
district court (Forrest, J.) awarded turnover of $1.75 billion in assets 
under both the Terrorism Risk Insurance Act of 2002 (“TRIA”) and a 
statute enacted specifically to address the assets at issue in this case, 
22  U.S.C.  § 8772.  Although  Iran  argues  that  the  TRIA  ownership 
requirements have not been satisfied, we need not reach this issue in 
light  of  Congress’s  enactment  of  § 8772.  Iran  concedes  that  the 
statutory elements for turnover of the assets under § 8772 have been 
3                                                           No. 13‐2952‐cv

satisfied,  and  we  reject  Iran’s  arguments  that  § 8772  conflicts  with 
the  Treaty  of  Amity  between  the  United  States  and  Iran,  violates 
separation of powers, and effects an unconstitutional taking. We also 
conclude that the district court did not abuse its discretion in issuing 
an anti‐suit injunction to protect its judgment. We AFFIRM. 

                            BACKGROUND 
       Plaintiffs‐appellees  are  the  representatives  of  hundreds  of 
Americans  killed  in  multiple  Iran‐sponsored  terrorist  attacks,  and 
they  have  billions  of  dollars  in  unpaid  compensatory  damages 
judgments  against  Iran  stemming  from  these  attacks.1  Defendant‐
appellant Bank Markazi is the Central Bank of Iran, which is wholly 
owned by the Iranian government. The assets at issue in this appeal 
are  $1.75  billion  in  cash  proceeds  of  government  bonds,  currently 
held  in  New  York  by  defendant  Citibank,  N.A.,  in  an  omnibus 
account  for  defendant  Clearstream  Banking,  S.A.,  a  financial 
intermediary.  One  of  the  customers  for  whom  Clearstream 
maintains  this  account  is  defendant  Banca  UBAE  S.p.A.,  an  Italian 
bank  whose  customer,  in  turn,  is  Bank  Markazi.  Bank  Markazi 
concedes  that  through  this  chain  of  parties  it  has  at  least  a 
“beneficial interest” in the assets at issue. Plaintiffs seek turnover of 
these assets to satisfy their judgments. 
       When plaintiffs first learned of Bank Markazi’s interest in the 
assets in 2008, they obtained restraints against transfer of the assets. 
In 2010, plaintiffs initiated this action against Bank Markazi, UBAE, 
Clearstream,  and  Citibank  to  obtain  turnover  of  the  assets  under 
section  201(a)  of  the  TRIA,  which  provides  that  “in  every  case  in 
which a person has obtained a judgment against a terrorist party . . . 
the  blocked  assets  of  that  terrorist  party  (including  the  blocked 
assets of any agency or instrumentality of that terrorist party) shall 
be subject to execution or attachment.” Terrorism Risk Insurance Act 
of 2002, Pub L. No. 107‐297, § 201(a), 116 Stat. 2322, 2337 (codified at 

     The appellees first entered this action in various procedural postures, 
     1

but they are all judgment creditors of Iran and are referred to collectively 
as “plaintiffs” for ease of reference. 
4                                                              No. 13‐2952‐cv

28  U.S.C.  §  1610  Note  “Satisfaction  of  Judgments  from  Blocked 
Assets  of  Terrorists,  Terrorist  Organizations,  and  State  Sponsors  of 
Terrorism”).  
    In  February  2012,  while  this  action  was  pending,  President 
Obama issued Executive Order 13,599, which stated:  
       [I]n  light  of  the  deceptive  practices  of  [Bank  Markazi]  . . .  to 
       conceal  transactions  of  sanctioned  parties  . . . .  [a]ll  property 
       and interests in property of the Government of Iran, including 
       [Bank Markazi], that are in the United States . . . or that are or 
       hereafter come within the possession or control of any United 
       States person . . . are blocked . . . . 
Exec.  Order  No.  13,599,  77  Fed.  Reg.  6659,  6659  (Feb.  5,  2012).  The 
assets at issue (which were still under restraint) were blocked based 
on  this  Executive  Order.  Plaintiffs  then  filed  a  motion  for  partial 
summary judgment on their TRIA claim. 
       In  August  2012,  while  that  motion  was  pending,  Congress 
passed  the  Iran  Threat  Reduction  and  Syria  Human  Rights  Act  of 
2012. That Act included a section, codified at 22 U.S.C. § 8772, which 
stated that “the financial assets that are identified in and the subject 
of  proceedings  in  the  United  States  District  Court  for  the  Southern 
District of New York in Peterson et al. v. Islamic Republic of Iran et al., 
Case No. 10 Civ. 4518” “shall be subject to execution . . . in order to 
satisfy  any  judgment  to  the  extent  of  any  compensatory  damages 
awarded  against  Iran  for  damages  for  personal  injury  or  death 
caused  by  an  act  of  [terrorism].”  Pub.  L.  112‐158,  § 502,  126  Stat. 
1214, 1258. Plaintiffs then filed a supplemental motion for summary 
judgment under § 8772. 
        In  March  2013,  the  district  court  granted  summary  judgment 
to plaintiffs, ordering turnover of the assets on the two independent 
bases of TRIA section 201(a) and 22 U.S.C. § 8772. Peterson v. Islamic 
Republic  of  Iran,  No.  10  Civ.  4518,  2013  WL  1155576  (S.D.N.Y.  Mar. 
13,  2013).  In  July  2013,  the  district  court  issued  an  order  directing 
turnover  of  the  blocked  assets  and  enjoining  the  parties  from 
initiating  a  claim  to  the  assets  in  another  jurisdiction.  Peterson  v. 
Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y. July 9, 2013), ECF 
5                                                                No. 13‐2952‐cv

No.  463.  Post‐judgment,  plaintiffs  settled  with  Clearstream  and 
UBAE, and Citibank is a neutral stakeholder, leaving Bank Markazi 
as the sole appellant. 

                                DISCUSSION 
       “We  review  de  novo  a  district  court’s  grant  of  summary 
judgment, construing the evidence in the light most favorable to the 
non‐movant,  asking  whether  there  is  a  genuine  dispute  as  to  any 
material  fact  and  whether  the  movant  is  entitled  to  judgment  as  a 
matter  of  law.”  Padilla  v.  Maersk  Line,  Ltd.,  721  F.3d  77,  81  (2d  Cir. 
2013)  (citing  Fed.  R.  Civ.  P.  56(a)).  “We  [also]  review  de  novo  the 
district  court’s  legal  conclusions,  including  those  interpreting  and 
determining  the  constitutionality  of  a  statute,”  United  States  v. 
Stewart,  590  F.3d  93,  109  (2d  Cir.  2009),  or  involving  the 
“interpretation of a treaty,” Swarna v. Al‐Awadi, 622 F.3d 123, 132 (2d 
Cir. 2010). 
       Bank Markazi argues that the assets at issue are not “assets of” 
Bank  Markazi  as  required  for  turnover  under  TRIA  section  201(a), 
and that even if the assets were held to be “assets of” Bank Markazi, 
then  they  would  be  “the  property  . . .  of  a  foreign  central  bank  . . . 
held  for  its  own  account”  and  thus  “immune  from  attachment  and 
from  execution”  under  the  Foreign  Sovereign  Immunities  Act,  28 
U.S.C.  § 1611(b)(1).   We  need  not  resolve  this  dispute  under  the 
TRIA,  however,  as  Congress  has  changed  the  law  governing  this 
case  by  enacting  22  U.S.C.  § 8772.  Bank  Markazi  concedes  that 
plaintiffs  have  satisfied  the  statutory  elements  of  their  § 8772  claim 
but  argues  that  turnover  under  this  provision  (1) conflicts  with  the 
Treaty  of  Amity  between  the  United  States  and  Iran;  (2)  violates 
separation  of  powers  under  Article  III;  and  (3) violates  the  Takings 
Clause. As we explain below, none of these arguments has merit. We 
also  reject  Bank  Markazi’s  challenge  to  the  district  court’s  anti‐suit 
injunction. 

       I.      Treaty of Amity 
     Bank Markazi argues that turnover of the assets under § 8772 
would conflict with obligations of the United States under the Treaty 
6                                                               No. 13‐2952‐cv

of Amity, which is a self‐executing treaty between the United States 
and  Iran  that  was  signed  in  1955.  Treaty  of  Amity,  Economic 
Relations  and  Consular  Rights  between  the  United  States  and  Iran, 
Aug. 15, 1955, 8 U.S.T. 899; see also McKesson Corp. v. Islamic Republic 
of Iran, 539 F.3d 485, 488 (D.C. Cir. 2008) (“The Treaty of Amity, like 
other treaties of its kind, is self‐executing.”). But even if there were a 
conflict,  the  later‐enacted  § 8772  would  still  apply:  “The  Supreme 
Court  has  held  explicitly  that  legislative  acts  trump  treaty‐made 
international law, stating that ‘when a statute which is subsequent in 
time  [to  a  treaty]  is  inconsistent  with  a  treaty,  the  statute  to  the 
extent of conflict renders the treaty null.’” United States v. Yousef, 327 
F.3d  56,  110  (2d  Cir.  2003)  (alteration  in  original)  (quoting Breard  v. 
Greene,  523  U.S.  371,  376  (1998));  see  also  Whitney  v.  Robertson,  124 
U.S.  190,  194  (1888)  (“By  the  constitution,  a  treaty  is  placed  on  the 
same footing, and made of like obligation, with an act of legislation 
. . . . [and] if the two are inconsistent, the one last in date will control 
the  other.”).  Indeed,  when  Iran  raised  a  similar  argument  against 
turnover under TRIA section 201(a) in a different case, we concluded 
that even if this provision conflicted with the Treaty of Amity, “the 
TRIA would have to be read to abrogate that portion of the Treaty.” 
Weinstein v. Islamic Republic of Iran, 609 F.3d 43, 53 (2d Cir. 2010).2 
       In any event, we see no conflict between § 8772 and the Treaty 
of  Amity.  Bank  Markazi  first  contends  that  Congress’s  inclusion  of 
Bank  Markazi  in  its  definition  of  “Iran”  in  § 8772(d)(3)  violates 
Article III.1 of the Treaty, which states that Iranian companies “shall 
have their juridical status recognized within” the United States. But 
as Bank Markazi acknowledges, this argument has been rejected by 
our  Court  in  the  context  of  a  similar  provision  in  the  TRIA.  See 
Weinstein,  609  F.3d  at  53  (concluding  that  Iran’s  argument  was 


      Additionally,  § 8772,  like  TRIA  section  201(a),  contains  a  broad 
     2

provision  stating  that  it  applies  “notwithstanding  any  other  provision  of 
law,”  22  U.S.C.  § 8772(a)(1),  and  “the  Courts  of  Appeals  have  regularly 
interpreted  such  ‘notwithstanding’  provisions  ‘to  supersede  all  other 
laws,’” Weinstein, 609 F.3d at 53 (quoting Cisneros v. Alpine Ridge Grp., 508 
U.S. 10, 18 (1993)). 
7                                                               No. 13‐2952‐cv

foreclosed by the Supreme Court’s analysis of similar provisions in 
Sumitomo Shoji America, Inc. v. Avagliano, 457 U.S. 176 (1982)). 
       Bank  Markazi  also  argues  that  § 8772  violates  Articles  IV.1 
and  V.1,  which  require  that  treatment  of  Iranian  companies  and 
their  property  interests  be  “fair  and  equitable”  and  no  “less 
favorable  than  that  accorded  nationals  and  companies  of  any  third 
country.”  But  the  provision  of  § 8772  that  Bank  Markazi  points  to 
contains  no  country‐based  discrimination;  rather,  it  simply  states 
that  “[n]othing  in  this  section  shall  be  construed  . . .  to  affect  the 
availability,  or  lack  thereof,  of  a  right  to  satisfy  a  judgment  in  any 
other  action  against  a  terrorist  party  in  any  proceedings  other  than 
[these]  proceedings.”  22  U.S.C.  § 8772(c).  Contrary  to  Bank 
Markazi’s argument, this provision is expressly non‐discriminatory. 
       Finally,  Bank  Markazi  argues  that  turnover  under  § 8772 
violates  Article  III.2,  which  accords  Iranian  companies  “freedom  of 
access  to  [U.S.]  courts,”  and  Article  IV.2,  which  states  that  Iranian 
“property shall not be taken except for a public purpose” and upon 
“prompt  payment  of  just  compensation.”  As  discussed  below, 
however,  § 8772  neither  usurps  the  adjudicative  role  of  the  courts 
nor effects an unconstitutional taking of Bank Markazi’s assets.  
      In sum, turnover of the blocked assets under § 8772 is entirely 
consistent  with  the  United  States’  obligations  under  the  Treaty  of 
Amity. And, assuming arguendo that it is not, § 8772 would have to 
be read to abrogate any inconsistent provisions in the Treaty.  

       II.    Separation of Powers 
       Bank  Markazi  next  challenges  § 8772  as  violating  the 
separation  of  powers  between  the  legislative  branch  and  the 
judiciary  under  Article  III  by  compelling  the  courts  to  reach  a 
predetermined result in this case. We conclude, however, that § 8772 
does not usurp the judicial function; rather, it retroactively changes 
the  law  applicable  in  this  case,  a  permissible  exercise  of  legislative 
authority. 
      In  the  leading  case  to  find  a  separation‐of‐powers  violation, 
United  States  v.  Klein,  80  U.S.  (13  Wall.)  128  (1872),  Congress  had 
8                                                             No. 13‐2952‐cv

passed  a  statute  requiring  courts  to  treat  pardons  of  Confederate 
sympathizers as conclusive evidence of disloyalty, and the Supreme 
Court found the statute invalid for prescribing a rule of decision to 
the courts. But while Klein illustrates that Congress may not “usurp[] 
the adjudicative function assigned to the federal courts,” later cases 
have  explained  that  Congress  may  “chang[e]  the  law  applicable  to 
pending cases,” even when the result under the revised law is clear. 
Axel Johnson Inc. v. Arthur Andersen & Co., 6 F.3d 78, 81 (2d Cir. 1993). 
       In  Robertson  v.  Seattle  Audubon  Society,  503  U.S.  429  (1992), 
Congress had passed legislation to resolve two environmental suits 
challenging logging in the Pacific Northwest. The result of the cases 
under  the  new  law  was  clear:  the  statute  stated  that  “Congress 
hereby  determines  and  directs”  that  if  the  forests  at  issue  were 
managed  under  the  terms  of  the  new  statute,  it  would  “meet[]  the 
statutory  requirements  that  are  the  basis  for”  the  plaintiffs’ 
environmental  law  challenges  in  those  particular  cases.  503  U.S.  at 
434‐35  (quoting  Department  of  the  Interior  and  Related  Agencies 
Appropriations  Act,  Pub.  L.  No.  101‐121,  § 318(b)(6)(A),  103  Stat. 
701,  747  (1989)).  The  Ninth  Circuit  held  this  statute  to  be 
unconstitutional under Klein as directing a particular decision in the 
two  cases.  Id.  at  436.  But  the  Supreme  Court  rejected  this  position, 
concluding instead that “[t]o the extent that [the statute] affected the 
adjudication  of  the  cases,  it  did  so  by  effectively  modifying  the 
provisions  at  issue  in  those  cases,”  not  by  compelling  findings  or 
results under those provisions. Id. at 440. 
       Our court rejected a similar separation‐of‐powers challenge to 
section  27A(a)  of  the  Securities  Exchange  Act  of  1934,  which  was 
enacted  to  preserve  pending  securities  law  claims  that  would 
otherwise  have  been  dismissed  as  untimely.  Axel  Johnson,  6  F.3d  at 
80‐82.  We  noted  that,  like  the  statute  in  Robertson,  section  27A(a) 
does  not  compel  findings  or  results  under  old  law,  but  rather 
“constitutes  a  change  in  law  applicable  to  a  limited  class  of  cases” 
that  “leaves  to  the  courts  the  task  of  determining  whether  a  claim 
falls within the ambit of the statute.” Id. at 82.  
9                                                              No. 13‐2952‐cv

       Similarly,  § 8772  does  not  compel  judicial  findings  under  old 
law;  rather,  it  changes  the  law  applicable  to  this  case.  And  like  the 
statutes  at  issue  in  Robertson  and  Axel  Johnson,  § 8772  explicitly 
leaves the determination of certain facts to the courts: 
       [T]he court shall determine whether Iran holds equitable title 
       to, or the beneficial interest in, the assets [at issue] and that no 
       other person possesses a constitutionally protected interest in 
       the assets . . . under the Fifth Amendment to the Constitution 
       of the United States. To the extent the court determines that a 
       person other than Iran holds— 
              (A)  equitable  title  to,  or  a  beneficial  interest  in,  the 
              assets  . . .  (excluding  a  custodial  interest  of  a  foreign 
              securities  intermediary  or  a  related  intermediary  that 
              holds the assets abroad for the benefit of Iran); or 
              (B) a constitutionally protected interest in the assets . . . , 
       such assets shall be available only for execution or attachment 
       in  aid  of  execution  to  the  extent  of  Iran’s  equitable  title  or 
       beneficial interest therein and to the extent such execution or 
       attachment  does  not  infringe  upon  such  constitutionally 
       protected interest. 
22 U.S.C. § 8772(a)(2). 
        Bank  Markazi  argues  that  while  § 8772(a)(2)  may  formally 
give discretion to the courts, it effectively compels only one possible 
outcome,  as  Iran’s  beneficial  interest  in  the  assets  had  been 
established by the time Congress enacted § 8772. But this argument 
is  foreclosed  by  the  Supreme  Court’s  decision  in  Robertson,  as  the 
statute there was specifically enacted to resolve two pending cases, 
and the Supreme Court found no constitutional violation. Indeed, it 
would  be  unusual  for  there  to  be  more  than  one  likely  outcome 
when Congress changes the law for a pending case with a developed 
factual record. 
       As  we  have  noted,  “[t]he  conceptual  line  between  a  valid 
legislative  change  in  law  and  an  invalid  legislative  act  of 
adjudication  is  often  difficult  to  draw,”  Axel  Johnson,  6  F.3d  at  81, 
10                                                             No. 13‐2952‐cv

and  there  may  be  little  functional  difference  between  § 8772  and  a 
hypothetical  statute  directing  the  courts  to  find  that  the  assets  at 
issue in this case are subject to attachment under existing law, which 
might  raise  more  concerns.  But  we  think  it  is  clear  that  under  the 
Supreme  Court’s  guidance  in  Robertson,  § 8772  does  not  cross  the 
constitutional line. 

       III.    Takings Clause 
      Bank  Markazi’s  final  challenge  to  § 8772  is  that  it  effects  an 
unconstitutional  taking.  See  U.S.  Const.,  amend.  V  (‘‘[N]or  shall 
private  property  be  taken  for  public  use,  without  just 
compensation.’’). As we have already stated in a similar case against 
another  Iranian  bank,  however,  “where  the  underlying  judgment 
against  Iran  has  not  been  challenged,  seizure  of  [the  bank’s] 
property, as an instrumentality of Iran, in satisfaction of that liability 
does not constitute a ‘taking’ under the Takings Clause.” Weinstein, 
609 F.3d at 54.  
       Bank  Markazi  argues  that  this  case  raises  retroactivity 
concerns  that  were  not  present  in  Weinstein  because  § 8772  was 
enacted after the assets were first restrained. But this is not a case in 
which  legislation  “imposes  severe  retroactive  liability  on  a  limited 
class  of  parties  that  could  not  have  anticipated  the  liability.”  E. 
Enters. v. Apfel, 524 U.S. 498, 528‐29 (1998) (plurality opinion). Iran—
the 100% owner of Bank Markazi—had already been found liable to 
plaintiffs for billions of dollars in uncontested judgments, and § 8772 
simply  helps  plaintiffs  reach  Iranian  assets  in  partial  satisfaction  of 
these judgments. “Here, where Bank [Markazi’s] assets are subject to 
attachment  to  satisfy  a  judgment  against  its  foreign  sovereign,  the 
underlying purpose of the Takings Clause is in no way violated by 
attachment of Bank [Markazi’s] assets.” Weinstein, 609 F.3d at 54. 

       IV.     Anti‐Suit Injunction 
       Bank  Markazi’s  final  argument  on  appeal  challenges  the 
district  court’s  order  that  it  “shall  be  permanently  restrained  and 
enjoined from instituting or prosecuting any claim or pursuing any 
actions  against  Clearstream  in  any  jurisdiction  or  tribunal  arising 
11                                                             No. 13‐2952‐cv

from  or  relating  to  any  claim  (whether  legal  or  equitable)  to  the 
Blocked Assets.” Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518, 
slip  op.  at  12  (S.D.N.Y.  July  9,  2013),  ECF  No.  463.  Bank  Markazi 
argues  that  the  district  court  lacked  jurisdiction  to  issue  this 
impermissible restraint on its property outside the United States. 
       As this court has explained, however, “federal courts . . . have 
inherent  power  to  protect  their  own  judgments  from  being 
undermined  or  vitiated  by  vexatious  litigation  in  other 
jurisdictions.”  Karaha  Bodas  Co.  v.  Perusahaan  Pertambangan  Minyak 
Dan  Gas  Bumi  Negara,  500  F.3d  111,  124  (2d  Cir.  2007)  (emphasis 
omitted).  “The  standard  of  review  for  the  grant  of  a  permanent 
injunction, including an anti‐suit injunction, is abuse of discretion.” 
Id. at 118‐19. We see no abuse of discretion here, especially as Bank 
Markazi expressly consented to this language in the district court. At 
the  hearing  on  this  order,  Bank  Markazi’s  counsel  objected  to  the 
anti‐suit  injunction  as  overly  broad,  the  district  court  modified  the 
language  in  response  to  this  objection,  and  Bank Markazi’s  counsel 
then  expressly  stated,  “That’s  fine  with  us  as  well,  your  Honor.” 
Transcript of Conference at 24, Peterson v. Islamic Republic of Iran, No. 
10 Civ. 4518 (S.D.N.Y. July 9, 2013), ECF No. 466. Because this issue 
does not involve jurisdictional concerns, Bank Markazi has no basis 
to  now  object  to  this  injunction  on  appeal.  See  Kraebel  v.  N.Y.  City 
Dep’t of Hous. Pres. & Dev., 959 F.2d 395, 401 (2d Cir. 1992) (“We have 
repeatedly  held  that  if  an  argument  has  not  been raised  before  the 
district court, we will not consider it.”). 

                              CONCLUSION 
       For the reasons stated above, we AFFIRM the judgment of the 
district court.